Title: To James Madison from James Taylor, 18 August 1806
From: Taylor, James
To: Madison, James



Dear Sir
Augt. 18th. 1806.

This by Mr. Dabney Strother Taylor, Second Son of Col. Richd. Taylor.  He is a Very Senceable, Inteligent Young Man.  He Can give you as good an Account of this Western Country as any Man I Know.  I have desired him to Call on you, Should you be in Orange.  He goes in Compy. With my Grandson J. T. Pendleton Who has been to this Country to See it.  I Shall refer you to Mr. Taylor for the News in these parts Who Can give it to you More Fully than I Can Write.  My Love to your dear Old Mother & My Compliments to your Lady & Other Enquiring Friends.  I Am Dr. Sr. With the greatest Respect Yr. most Affectionate Hble. Servt.

James Taylor

